Emery, J.
The city of Rockland has brought this action of debt under R. S., ch. 6, § 175, to recover the State, county and city taxes-assessed against the defendant for the year 1888 by the tax assessors of Rockland. The defendant concedes his liability to be taxed that year as an inhabitant and property owner in Rockland, but makes some objections to the mode of the assessment which he claims should bar recovery in whole or in paid.
I. The assessors of taxes did not make three separate valuations and assessments, one for each tax, State, county and municipal, but made only one valuation, and then blending together the several sums to be levied for State, county and municipal purposes, made one assessment for the whole. The defendant claims that there is no authority for such blending of the three taxes: that this combined tax, not being all for municipal purposes does not belong to the city, or in the language of the statute above cited, is not " due ” to the city, and hence is not recoverable by the city.
We may concede that, strictly, the taxes assessed for State and county purposes do not belong and are not "due” to the city. Neither, strictly, do the taxes levied for city purposes belong to the city. Strictly, a municipality has no absolute right in municipal property, or municipal taxes. It holds *506municipal property, and levies, collects and expends municipal taxes for public purposes only. While the municipality has by authority of the Legislature considerable control over municipal taxes, it is not as owner, but rather as agent or trustee for the public. The public can at any time through the Legislature take to itself the municipal property, and the proceeds'of municipal taxation. It is true, as urged by the defendant, that at the time of this assessment, the collector of taxes was required by statute to pay directly to the State and county treasurers the taxes assessed for State aud county purposes, and warrants would issue from such treasurers directly against the collectors for any delinquency, nevertheless, the tax was levied by the State upon the municipality, and the latter was in the end responsible for its payment in full. The municipality was the agency through which State and county taxes were assessed and collected.
Viewing the municipality in the light of an agent or trustee of the public, all the taxes to be assessed and collected through its agency, may be said to be "due” to it as such agent or trustee. The right of action against the delinquent inhabitant, or property owner, was given to the municipality to enable it to perform its duties as such agent, or trustee. We think the State and county taxes assessed upon the municipality are within the purview of the statute granting this remedy.
But, the defendant goes further and insists that the blending óf these taxes as above described, being unauthorized by statute', vitiates the whole assessment, and that hence the city cannot recover that part of the tax assessed for municipal purposes.
We understand that just such a blending of the different taxes has been for years and is now almost, if not quite, universally practiced in the different municipalities of the State. Such a general and long continued practice without objection, under a statute, goes far to settle the proper construction of the statute, there being as in this case, no words of prohibition. A construction the people themselves have placed upon a statute of their own making, a construction under which they have long acted without question, should not be disregarded or overturned by the court, unless, indeed, it is found to work a manifest injustice.
*507We do not see how this mode is unjust to the tax-payer. It does not increase the relative valuation of his property, nor increase the amount of his tax. In answer to the suggestion, that under this mode he cannot elect which tax to pay, and which to resist, it may be said that State, county and town are not separate political taxing powers. All the various taxes are levied and collected by the authority of the State, and are all for the benefit of the people of the State. If any political agency errs, the injured tax-payer has ample remedy, but should not refuse to bear his share of the public burden.
The defendant admits that this mode of assessing taxes has never been before assailed in the courts of this State, but calls our attention to decisions of courts in other States, holding that such a practice or mode is not authorized in those states. Some of these cases came before the court on certiorai. Some were cases of sales of property for taxes. None seems to have been like this case, a suit at law for the taxes. Those courts, however, were construing their own statutes as applicable to the cases before them. The practice of their people may have been different or there may have been no general practice. At any rate, those decisions cannot compel us to construe our statute contrary to the general practice and understanding of our people. We must hold that the mode of assessment followed here is sufficient to maintain this action.
II. In his inventory returned to the assessors, the defendant listed three separate lots of land not adjoining, nor in any way connected with one another. Instead of making and listing a separate appraisal for each lot, the assessors made and listed one appraisal for the three in gross. The defendant claims that this was unauthorized and erroneous and avoids the tax on these lots. He cites from other states several decisions in support of his contention. All the cases cited, however, were cases arising from a sale of the property for the non-payment of taxes.
Much greater particularity and precision are always required when a forfeiture is sought to be enforced, than when a simple recovery is asked for. The grouping of these three lots of land in one appraisal may, perhaps, prevent a tax lien attaching to *508either, but it did not increase the valuation nor the burden of the tax-payer. The amount of the tax is not affected. The defendant’s share of the public burden is the same. The judgment against him in a suit for recovery will be neither more nor less.
The processes heretofore used for the collection of taxes have been somewhat summary. Not judgment, but payment was demanded by them. The citizen was made to stand and deliver, however much he might question his liability. In such cases, the courts have been properly scrupulous about the regularity of all anterior proceedings. This new remedy by suit is of a different nature. It seeks for judgment before execution. It gives the citizen a day in court in which to show cause why he should not pay. The anterior proceedings, therefore, do not need- to bo scrutinized so closely. If it appear that the citizen was liable to taxation, and that the assessors had proper authority and jurisdiction which they did not exceed, minor irregularities in mere procedure, which do not increase his share of the public burden, nor occasion him any other loss, should not prevent a recovery.
In this case, the defendant ivas liable to taxation in Rockland. The assessors had full jurisdiction. His share of the year’s taxes was ascertained by them. No question is made here about that share. None of the irregularities complained of has varied that share in the least, and we see no good reason why he should not be adjudged bound to pay it.
The plaintiff consents to the deductions claimed by the defendant, viz : Twelve dollars, and thirteen dollars and fifteen cents, and also makes no claim for interest prior to the date of the writ. Hence we have no need to consider those claims.
Costs are recoverable. The collector not only sent the defendant a notice of the amount of his tax, but afterward " demanded payment of him ” twice. This was enough to apprise him that a suit or something worse would ensue if he did not pay.

Defendant defaulted for ‡292.85 with interest from date of writ.

Peters, C. J., Walton, Virgin, Haskell and Whitehouse, JJ., concurred.